48 F.3d 1215NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Barry Lane CAREY, Plaintiff-Appellant,v.Patti L. HUFFMAN;  Bob Robertson;  Doctor Walker;  DoctorSprague;  Wimpy Hylton;  Junior Hagy;  BobNewberry;  Vince W. Wolfe, Defendants-Appellees.
No. 94-6671.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 6, 1995.

Barry Lane Carey, Appellant Pro Se.  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA;  George W. Wooten, Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke, VA, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Carey v. Huffman, No. CA-93-396 (W.D.Va. May 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C.A. Sec. 636 (West 1993)